EXHIBIT 10.7

 

THE KROGER CO.

2006

LONG-TERM BONUS PLAN

 

1.  PURPOSE OF THE LONG-TERM BONUS PLAN.  The purpose of the Long-Term Bonus
Plan is to reward participating Kroger executive employees for improved Company
long-term performance.

 

2.  ELIGIBILITY.  Awards under this plan may be made only to employees who are
executives of The Kroger Co. and its subsidiaries and affiliates at pay level 35
or higher and who are notified in writing by the Compensation Committee of their
participation in the Plan.

 

3.  ADMINISTRATION.  The Compensation Committee of the Board of Directors will
administer the Plan.  The Committee will construe and interpret the Plan.  The
Committee has full authority and discretion to determine the timing of awards,
to select from those eligible the individuals that will participate in the Plan,
and to establish such other measures as may be necessary or appropriate to the
objectives of the Plan.  All decisions regarding the vesting of awards under the
Plan will be made by the Committee.  The Committee’s decisions will be final and
binding on all parties, including the Company and all participants.

 

4.  AWARD CYCLE.  The 2006 Plan will be composed of two parts.  The first part
of the Plan (the “Phase-In Period”) will include fiscal years 2006 and 2007. 
The second part of the Plan (the “Term Period”) will include fiscal years 2006,
2007, 2008 and 2009.  The last day of fiscal 2007 will be the end of the award
cycle for the Phase-In Period and the last day of fiscal 2009 will be the end of
the award cycle for the Term Period (each referred to as an “Award Cycle”).  It
is contemplated that a new plan will be adopted every two years, with each plan
commencing after the 2006 Plan covering four years.

 

5.  LONG-TERM BONUS.  Each participant is eligible to earn a long-term bonus
based on actual Company performance measured against the performance standards
described below.

 

6.  COMPANY PERFORMANCE STANDARDS. Company performance will be measured in two
ways:  (i) improvement in Customer 1st Tracker scores, and (ii) reductions in
Total Operating Costs (excluding fuel) as a percentage of sales.

 

(a)     Customer 1st Tracker:  Customer 1st Tracker is a measure of Company
performance in four key areas (People, Shopping Experience, Product and Price)
based on results of customer surveys.  The Customer 1st Tracker methodology to
be used under this Plan is the one currently in use by the Company, subject to
such modifications as the Committee may approve from time to time.  The average
results for quarters 3 and 4 of 2004 will be the base against which performance
under the Plan will be measured.

 

(b)     Total Operating Costs:  Total operating costs, for purposes of the Plan,
will be calculated by adding OG&A, depreciation, rent, warehouse and
transportation costs, shrink and advertising expenses.  The total operating
costs, as a percentage of sales, for fiscal year 2005 will be the base against
which performance under the Plan will be measured.

 

7.  DETERMINING AWARD PAYOUTS.  Long-Term Bonus awards under the Plan will be
calculated for both the Phase-In Period and the Term Period.  For the Phase-In
Period, Customer 1st Tracker scores and Total Operating Costs will be determined
as of the end of fiscal year 2007.  For the Term Period, Customer 1st Tracker
scores and Total Operating Costs will be determined as of the end of fiscal year
2009.  Provided that improvement is achieved in each of the four key areas, for
each one point improvement in the Customer 1st Tracker score, a bonus amount
equal to one percent of the participant’s base salary as of January 28, 2006,
will be earned.  For each basis point reduction in Total Operating Costs, an
additional bonus amount equal to one-quarter of one percent of the participant’s
base salary as of January 28, 2006, will be earned.

 

8.  PAYMENT OF AWARDS.  Awards, if any, earned under the terms of the Plan will
be paid in cash.  Unless some other date is selected by the Committee, awards
for the Phase-In Period will be paid in March of 2008, and awards for the Term
Period will be paid in March of 2010.  Amounts earned under the Plan will not be
taken into consideration in calculating earnings under any of the Company’s
pension plans.

 

9.  ADJUSTMENTS.  The Committee will make such adjustments as it deems necessary
or desirable based on changes in accounting or tax law, or on account of any
acquisition, disposition or other developments that may affect the calculation
of awards under the Plan.

 

1

--------------------------------------------------------------------------------


 

10. TERMINATION OF EMPLOYMENT, RETIREMENT, OR DEATH OF PARTICIPANT.

 

(a)  Participation in the Plan does not create a contract of employment, or
grant any employee the right to be retained in the service of the Company. Any
participant whose employment is terminated by the Company for cause, including
but not limited to violations of The Kroger Co. Policy on Business Ethics; who
voluntarily terminates his or her employment (other than in accordance with
paragraph (b) below); or whose pay level drops below pay level 35, prior to the
end of an Award Cycle, will forfeit all rights to payment under the Plan for
that Award Cycle.

 

(b)  If a participant voluntarily terminates his or her employment after
reaching age 55 with at least five years of service with the Company,
participation will continue to the end of the Award Cycle, and that participant
will be paid a prorata share of the amount earned according to the terms of the
award proportionate to the period of active service during the Award Cycle.

 

(c) If a participant dies during an Award Cycle, participation will continue to
the end of the Award Cycle, and the participant’s designated beneficiary (or if
none, then the participant’s estate) will be paid a prorata share of the amount
earned according to the terms of the award proportionate to the period of
service during the Award Cycle before the participant’s death.

 

11. EFFECTIVE DATE OF PLAN. This plan will take effect on January 29, 2006.

 

12. AMENDMENT, SUSPENSION, OR TERMINATION OF PLAN. The Committee or the Board of
Directors of the Company may at any time suspend, terminate or amend the plan in
such respects as it deems to be in the best interests of the Company. No
amendment will adversely affect any right of any participants, or their
successors in interest, under the terms of any award made hereunder before the
effective date of the amendment.

 

2

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION SUPPLEMENT TO

THE KROGER CO. 2006 LONG-TERM BONUS PLAN

 

Effective as of June 28, 2007

 

1.             Establishment and Purpose of this Deferred Compensation
Supplement

 

Effective as of June 28, 2007, The Kroger Co. (the “Company”) adopts this
Deferred Compensation Supplement (the “Supplement”) to The Kroger Co. 2006
Long-Term Bonus Plan (the “Plan”). The purpose of the Supplement is to provide
supplemental deferred compensation to certain highly compensated employees of
the Company. The Supplement is intended to be unfunded and maintained primarily
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”). The Supplement is also intended to comply with the
requirements of Section 409A of the Internal Revenue Code (the “Code”).

 

2.             Definitions

 

As used in the Supplement, in addition to the terms defined in Section 1 of the
Supplement, these words and phrases have the following meanings (all other
capitalized terms in the Supplement have the meanings ascribed to them in the
Plan, unless the context requires otherwise):

 

(a)       “Account” means a bookkeeping account established on the records of
the Company for a Participant which is credited with amounts deferred by a
Participant and interest on those amounts under Section 4 of the Supplement.

 

(b)      “Affiliate” means an organization which is (i) a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as the
Company, (ii) a trade or business under common control (as defined in Code
Section 414(c)) with the Company, (iii) an organization which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company, or (iv) otherwise required to be aggregated with the Company under Code
Section 414(o).

 

(c)       “Board” means the Board of Directors of the Company.

 

(d)      “Committee” means the Retirement Management Committee of the Company.

 

(e)       “Company” means The Kroger Co., an Ohio corporation, or any successor.

 

(f)       “Compensation Committee” means the Compensation Committee of the
Board.

 

(g)      “Designated Beneficiary” means the persons or entities designated by
the Participant, in a form and manner acceptable to the Committee, to receive
payment of the remaining balance of the Participant’s Account in the event the
Participant dies before receiving the entire interest credited to his Account.

 

(h)      “Election” means an election by an Eligible Employee, consistent with
the terms of the Supplement and in a form and manner satisfactory to the
Committee, to elect to defer a Long-Term Bonus for a Performance Period and to
specify a time and form of payment for the portion of the Participant’s Account
attributable to such deferred amounts.

 

(i)        “Eligible Employee” means any individual who has been designated as
eligible to participate in the Plan.

 

(j)        “Insolvency” means an entity is unable to pay its debts as they
become due, or is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

 

(k)       “Long-Term Bonus” means a bonus payable to an Eligible Employee under
the Plan.

 

(l)        “Participant” means an Eligible Employee who has elected to defer a
Long-Term Bonus payable under the Plan in accordance with Section 3 of the
Supplement.

 

(m)      “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
Performance Period in which a Participant performs services. In determining
whether an amount constitutes Performance-Based Compensation, the Committee
shall apply the rules set forth in Treasury Regulation Section 1.409A-1(e), or
any subsequent guidance.

 

(n)      “Performance Period” means a period of at least twelve (12) months in
which Performance-Based Compensation is determined for the performance of
services. For purposes of the Supplement, the Committee had determined that the
Phase-In Period and the Term Period each are a performance period.

 

3

--------------------------------------------------------------------------------


 

(o)      “Plan Year” means the fiscal year of the Company.

 

(p)      “Sub-Account” means the portion of a Participant’s Account which is
attributable to the deferral of a Participant’s Long-Term Bonus for a particular
Performance Period, along with interest credited with respect to such deferred
Long-Term Bonus.

 

(q)      “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. An Unforeseeable Emergency will
not include the need to send a Participant’s child to college or the desire to
purchase a home.

 

3.             Deferral Election.

 

(a)       Election to Defer Long-Term Bonus. A Participant may file an Election
to defer receipt of all or any portion of the Participant’s Long-Term Bonus that
becomes payable under the Plan for each Performance Period. A Participant’s
Election to defer receipt of a Long-Term Bonus must be made no later than six
months prior to the end of the applicable Performance Period, and is irrevocable
once made, and must designate the time and manner in which such deferred
Long-Term Bonus, and interest on such deferred amount, is to be later paid in
accordance with the distribution options set forth in Section 5.

 

(b)      Designated Beneficiary. A Participant shall, in his Election, name a
Designated Beneficiary with respect to amounts credited to his Sub-Account. The
Participant need not specify the same Beneficiary for each Sub-Account. The
Participant may change or revoke his designation of a Designated Beneficiary for
one or more Sub-Accounts by written notice to the Committee or the Committee’s
designee.

 

(c)       Termination of Participation. An individual shall cease to be a
Participant in this Supplement when all amounts allocated to the Participant’s
Account have been paid under the terms of this Supplement.

 

4.             Benefits.

 

(a)       Crediting of Deferred Amounts. As of the date a Long-Term Bonus would
otherwise be payable to a Participant under Section 8 of the Plan, a
Participant’s Sub-Account shall be credited with an amount equal to the portion
of the Long-Term Bonus deferred under this Supplement pursuant to the
Participant’s Election for the Performance Period in question.

 

(b)      Crediting of Interest. A Participant’s Sub-Account for each Performance
Period shall be credited with interest based upon the interest rate established
for the Plan Year by the Board, or by the Compensation Committee, before the
beginning of each Plan Year. Once established by the Board or the Compensation
Committee, such interest rate shall apply for subsequent Plan Years, unless
changed by the Board or the Compensation Committee. For each Plan Year, a
Participant’s Sub-Account shall be credited with interest on a quarterly basis
pursuant to the following provisions:

 

(i)            The interest for a calendar quarter shall be credited effective
as of the last day of the calendar quarter.

 

(ii)           The interest for a calendar quarter shall be in an amount equal
to (A) ¼ of the applicable interest rate for the Plan Year, multiplied by
(B) the average of the beginning and ending balances of the Participant’s
Sub-Account for the calendar quarter.

 

(c)       Effect upon the Kroger Consolidated Retirement Benefit Plan. Amounts
deferred under the Supplement are not taken into account in computing the
monthly benefits to which a Participant and/or Participant’s spouse or
beneficiary is entitled under the Kroger Consolidated Retirement Benefit Plan.

 

5.             Time and Form of Distribution.

 

(a)       Distribution following Termination of Employment. A Participant, in
the Participant’s Election for a Performance Period, shall specify the time and
manner that the Participant’s Sub-Account attributable to the Performance Period
is to be paid to the Participant upon the Participant’s termination of
employment with the Company (for any reason other than death) from among the
following choices:

 

4

--------------------------------------------------------------------------------


 

(i)            Immediate Lump Sum. The Sub-Account shall be paid to the
Participant in a single cash lump sum payment as soon as administratively
possible after the first day of the calendar quarter that occurs six months
after the Participant’s termination of employment. The amount of the lump sum
payment shall be equal to the balance of the Sub-Account as of the last day of
the calendar quarter preceding the date of payment to the Participant.

 

(ii)           Deferred (Next Year) Lump Sum. The Sub-Account shall be paid to
the Participant in a single cash lump sum payment as soon as administratively
possible after the later of (A) six months after the Participant’s termination
of employment or (B) the first day of the calendar year following the date of
the Participant’s termination of employment. The amount of the lump sum payment
shall be equal to the balance of the Sub-Account as of the last day of the
calendar quarter preceding the date of payment to the Participant.

 

In the event that the Participant dies before the date of actual payment of the
lump sum payment, the Participant’s Designated Beneficiary shall receive the
Participant’s lump sum payment at the same time and manner prescribed by
subsection (i) or (ii), as applicable.

 

(iii)          Immediate Quarterly Installments. The Sub-Account shall be paid
to the Participant in quarterly installment payments (not less than 4 nor more
than 40) commencing as soon as administratively possible after the first day of
the calendar quarter that occurs six months after the Participant’s termination
of employment. The amount of each quarterly installment shall be determined by
dividing (A) the balance of the Sub-Account as of the last day of the calendar
quarter preceding the quarterly installment payment to the Participant, by
(B) the number of the remaining quarterly installment payments to be made to the
Participant plus the payment currently being made.

 

(iv)          Deferred (Retirement Age) Quarterly Installments. The Sub-Account
shall be paid to the Participant in quarterly installment payments (not less
than 4 nor more than 40) commencing as soon as administratively possible after
the first day of the calendar quarter that occurs six months after the later of
(A) the Participant’s termination of employment or (B) the date of the
Participant’s retirement age specified in the Participant’s Election. The amount
of each quarterly installment shall be determined by dividing (A) the balance of
the Sub-Account as of the last day of the calendar quarter preceding the
quarterly installment payment to the Participant, by (B) the number of the
remaining quarterly installment payments to be made to the Participant plus the
payment currently being made.

 

In the event that the Participant dies before commencement of the Participant’s
quarterly installment payments, or the Participant dies after commencement of
the Participant’s quarterly installment payments, the Participant’s Designated
Beneficiary shall receive the Participant’s quarterly installment payments, at
the election of the Participant in the Participant’s Election, either (A) at the
same time and manner prescribed by subsections (iii) or (iv), as applicable, as
if the quarterly installment payments were being made to the Participant or
(B) in a single lump sum payment as soon as administratively possible after the
first day of the calendar quarter following the date of the Participant’s death
in an amount equal to the balance of the Sub-Account as of the last day of the
calendar year preceding the date of payment to the Designated Beneficiary.

 

(b)      Distribution upon the Death of a Participant. A Participant, in the
Participant’s Election, shall specify the time and manner that a Sub-Account is
to be paid to the Participant’s Designated Beneficiary upon the Participant’s
death.

 

(i)            Time and Manner of Payment. The Participant may elect one of the
following time and manner of payments with respect to payments to the
Participant’s Designated Beneficiary:

 

(A)          Immediate (Next Quarter) Lump Sum. The Sub-Account shall be paid to
the Participant’s Designated Beneficiary in a single cash lump sum payment as
soon as administratively possible after the first day of the calendar quarter
following the date of the Participant’s death. The amount of the lump sum
payment shall be equal to the balance of the Sub-Account as of the last day of
the calendar quarter preceding the date of payment to the Designated
Beneficiary.

 

(B)           Deferred (Next Year) Lump Sum. The Sub-Account shall be paid to
the Participant’s Designated Beneficiary in a single cash lump sum as soon as
administratively possible after the first day of the calendar year following the
date of the Participant’s death. The amount of the lump sum payment shall be
equal to the balance of the Sub-Account as of the last day of the calendar year
preceding the date of payment to the Designated Beneficiary.

 

(C)           Immediate (Next Quarter) Quarterly Installments. The Sub-Account
shall be paid to the Participant’s Designated Beneficiary in quarterly
installment payments (not less than 4 nor more than 40) commencing as soon as
administratively possible after the first day of the calendar quarter following
the date of the Participant’s death. The amount of each quarterly installment
shall be determine by dividing (1) the balance of the Sub-Account as of the last
day of the calendar quarter preceding the quarterly installment payment to the
Designated Beneficiary, by (2) the number of the remaining quarterly installment
payments to be made to the Designated Beneficiary plus the payment currently
being made.

 

5

--------------------------------------------------------------------------------


 

(ii)           Special Death Distribution Provisions. In the event of the death
of the Participant, the Committee must receive written notice and verification
of the death of the Participant and reserves the right to delay distribution of
a Participant’s Account to the Participant’s Designated Beneficiary until the
Committee’s receipt and acceptance of such notice and verification.

 

The distribution options elected by the Participant in Sections 5(a) and
(b) shall apply to and be binding upon any subsequent Designated Beneficiary,
including any such subsequent Designated Beneficiary arising by a change by the
Participant or by operation of any contingency provisions of the Participant’s
beneficiary designation.

 

The Participant’s written designation of a Designated Beneficiary and its
contingency provisions (if any) shall govern the determination of the proper
person entitled to benefits under the Plan following the death of the
Participant and the Participant’s Designated Beneficiary. However, in the
absence of a specific contingency provision therefore with respect to any
Sub-Account, the following default provisions shall apply:

 

(A)          In the event that the Participant dies without any Designated
Beneficiary, the Participant’s Designated Beneficiary shall be deemed the
Participant’s estate.

 

(B)           In the event that the Participant’s Designated Beneficiary dies
after the Participant and with outstanding benefits under the Plan, such
Designated Beneficiary’s own beneficiary designated in writing to the Committee
(or, if none, the Designated Beneficiary’s estate) shall thereafter be
considered the Participant’s Designated Beneficiary.

 

(C)           In the event that the Participant and the Designated Beneficiary
die simultaneously or under circumstances such that the order of death cannot be
determined, the Participant, for purposes of the Plan, shall be deemed to have
survived the Designated Beneficiary.

 

(c)       Changes to Distribution Elections. The Committee may, in its
discretion, allow a Participant to elect to defer the time of payment or change
the form of payment of one or more of the Participant’s Sub-Accounts; provided,
however, that no such election shall be effective unless:

 

(i)            The election will not take effect until at least twelve (12)
months after the date on which the election is made,

 

(ii)           Except in the case of a payment as the result of the
Participant’s death or the occurrence of an Unforeseeable Emergency, the first
payment with respect to such election is deferred for not less than five years
from the date on which such payment would otherwise have been made, and

 

(iii)          Any election which is related to a payment at a specified time or
pursuant to a fixed schedule may not be made less than twelve months prior to
the date of the first scheduled payment under that election.

 

(d)      Unforeseeable Emergency. If a Participant has an Unforeseeable
Emergency, the Participant may apply in writing to the Committee for an
emergency payment under this Section 5(d). The Company will pay to the
Participant that portion of the Participant’s Account under the Plan as
necessary to meet the Unforeseeable Emergency. For purposes of this
Section 5(d), a payment due to an Unforeseeable Emergency will not exceed the
amount that the Committee determines is reasonably necessary to satisfy the need
created by the Unforeseeable Emergency, plus amounts reasonably necessary to pay
taxes reasonably anticipated as the result of the payment, after taking into
account the extent to which such need is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent that such liquidation would not itself
cause severe financial hardship). Upon application for a payment due to
Unforeseeable Emergency, the Participant will furnish to the Committee all
information as the Participant deems appropriate and as the Committee deems
necessary and appropriate to make a determination on the application.

 

(e)       Tax Withholding. The Company may withhold income or other taxes from
any distribution of a Participant’s Account if the Company determines that
withholding is necessary or appropriate to comply with any Federal, State or
local tax withholding or similar requirements of law.

 

(f)       Payments to Legal Incompetents. Upon proof satisfactory to the
Committee that any person entitled to receive a payment under the Supplement is
legally incompetent to receive the payment, the Committee may direct the payment
to be made to a guardian or conservator of the estate of the person. Any payment
made under the preceding sentence will release the Company from all further
liability to the extent of the payment made.

 

(g)      Discharge of Obligation. Any payment made by the Company pursuant to
the Supplement shall, to the extent of the payments made, constitute a complete
discharge of all obligations under the Supplement of the Company and the
Committee The Committee may require the payee, as a condition precedent to any
payment, to execute a receipt and release in a form satisfactory to the
Committee. The Committee may also require the payee, as a condition precedent to
any payment, to execute an acknowledgement or agreement in a form satisfactory
to the Committee concerning repayment of erroneous or duplicate benefits.

 

6

--------------------------------------------------------------------------------


 

(h)      Correction of Mistakes. Any mistake in the amount of a Participant’s
benefits under the Supplement may be corrected by the Committee when the mistake
is discovered. The mistake may be corrected in any reasonable manner authorized
by the Committee. In appropriate circumstances (such as where the mistake is not
material or is not timely discovered), the Committee may in its sole and
absolute discretion waive the making of any correction.

 

6.             Fully Vested; Forfeiture for Cause.

 

All amounts credited to the Participant’s Account shall be fully vested and
nonforfeitable at all times. Notwithstanding the foregoing, any Participant,
regardless of age, who is terminated for theft or embezzlement of Company
assets, or for accepting bribes from suppliers, or who resigns during the
pendency or carrying out of an investigation which established such conduct,
shall forfeit 100% of the interest credited to his Account.

 

7.             Funding Policy and Method.

 

This Supplement shall be unfunded within the meaning of Section 201(2) of ERISA,
and all payments under the Supplement shall be made from the general assets of
the Company, including, at the sole option of the Company, from any assets held
in any trust established by the Company the assets of which are subject to the
claims of the Company’s general, unsecured creditors in the event of the
Company’s Insolvency. No assets shall be irrevocably set aside to pay benefits
under the Supplement in a manner making the assets unreachable by the Company’s
general, unsecured creditors in the event of the Company’s Insolvency.
Participants and Designated Beneficiaries shall have no right to any specific
assets of the Company by virtue or the existence or terms of the Supplement and
shall be general, unsecured creditors of the Company at all times with respect
to any claim for benefits under the Supplement.

 

8.             Administration

 

(a)       Committee Authority. The Committee shall be responsible for the
operation and administration of the Supplement and for carrying out the
provisions of the Supplement. The Committee shall have discretionary authority
to make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Supplement, and to decide or resolve any and all
questions, including interpretations of the Supplement. Any action taken by the
Committee in its discretion shall be final and conclusive on all parties. The
Committee’s prior exercise of discretionary authority shall not obligate it to
exercise its authority in a like fashion in the future. The Committee may, from
time to time, delegate to others, including employees of the Company,
administrative duties as it sees fit.

 

(b)      Account Statements. As soon as administratively possible after the end
of each calendar year, the Company shall prepare and furnish to each Participant
a statement of the status of each of his Account of the Plan effective as of the
last day of the calendar year, and such other information as the Committee may
prescribe.

 

(c)       Indemnification. The Company shall indemnify, through insurance or
otherwise, each member of the Committee against any claims, losses, expenses,
damages or liabilities arising out of the performance (or failure of
performance) of their responsibilities under the Plan.

 

9.             Claims and Appeals.

 

(a)       Payment of Benefits. The payment of benefits due under the Supplement
shall be made at such times and in such amounts as provided for under the terms
of the Supplement. Each Participant and Designated Beneficiary shall be
obligated to provide the Company a current address so that payments may be made
as required. The mailing of a payment to the last known mailing address of a
Participant or Designated Beneficiary shall be deemed full payment of the amount
so mailed.

 

(b)      Written Claim for Benefits. If a Participant or Designated Beneficiary
does not receive payment of benefits under the Supplement which the Participant
or Designated Beneficiary believes are due under the Supplement, the Participant
or Designated Beneficiary may file a written claim for benefits with the
Committee. The written claim shall be in a form satisfactory to, and with such
supporting documentation and information as may be required by, the Committee.

 

7

--------------------------------------------------------------------------------


 

(c)       Denial of Claim. If a Participant’s or Designated Beneficiary’s claim
for benefits is denied in whole or in part by the Committee, a written notice
will be furnished to the claimant within 90 days after the date the claim was
received. If circumstances require a longer period, the claimant will be
notified in writing, prior to the expiration of the 90 day period, of the
reasons for an extension of time; provided, however, that no extensions will be
permitted beyond 90 days after the expiration of the initial 90 day period.

 

(d)      Reasons for Denial. A denial or partial denial of a claim will clearly
set forth:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           a specific reference to pertinent Supplement provisions on which
the denial is based;

 

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)          an explanation of the procedure for review of the denied or
partially denied claim, including the claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.

 

(e)       Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or a duly authorized representative of the claimant may request a full
and fair review of the denied claim by filing a written notice of appeal with
the Committee. Any appeal must be received by the Committee within 60 days of
the date that the notice of the denied claim was received. A claimant or the
claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing, except for privileged or confidential documentation.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

If the claimant fails to file a request for review within 60 days of the
notification of denial, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
the request must include a description of the issues and evidence the claimant
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

(f)       Decision Upon Review. The Committee will provide a written decision on
review. If the claim is denied on review, the decision shall set forth:

 

(i)            the specific reason or reasons for the adverse determination;

 

(ii)           specific reference to pertinent Supplement provisions on which
the adverse determination is based;

 

(iii)          a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits;
and

 

(iv)          a statement describing any voluntary appeal procedures offered by
the Supplement and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.

 

A decision will be rendered by the Committee as soon as practicable. Ordinarily
decisions will be rendered within 60 days following receipt of the request for
review. If the need to hold a hearing or special circumstances require
additional processing time, the decision shall rendered as soon as possible, but
not later than 120 days following receipt of the request for review.

 

(g)      Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Supplement shall be brought unless and until the claimant has
exhausted all remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Supplement must be brought by the claimant no later than one year following a
final decision on the claim for benefits. Notwithstanding the foregoing, in no
event may a claimant initiate suit or legal action more than two years after the
facts giving rise to the action occurred. These limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates the suit
or legal action.

 

8

--------------------------------------------------------------------------------


 

10.           Amendment and Termination of this Supplement.

 

The Company reserves the right to amend or terminate this Supplement at any time
by resolution of the Board or the Compensation Committee. No amendment or
termination of this Supplement shall deprive a Participant or Designated
Beneficiary of any portion of the Participant’s or Designated Beneficiary’s
vested benefit accrued under the Supplement as of the date of the amendment or
termination.

 

11.           General Provisions.

 

(a)       Definition and Supplement Interpretation. The capitalized words and
phrases used throughout the Supplement shall have the meanings in Section 2,
unless the context requires otherwise. Unless otherwise plainly required by the
context, any gender may be construed to include all genders, and the singular or
plural may be construed to include the plural or singular, respectively. The
section headings in the Supplement have been inserted for the convenience of
reference only and are not to be considered in the interpretation of the
Supplement.

 

(b)      Interpretation and Savings Clause. The Supplement is intended to comply
with Code Section 409A and guidance issued under Code Section 409A.
Notwithstanding any other provision of this Supplement, the Supplement shall be
interpreted and administered accordingly. If any provision of the Supplement is
held invalid or unenforceable, that invalidity or unenforceability shall not
affect any other provision, and the Supplement shall be construed and enforced
as if the affected provision had not been included.

 

(c)       No Employment Rights. Neither the Plan or the Supplement, nor the
action of the Company in establishing or continuing the Plan or the Supplement,
nor any action taken by the Committee, nor participation in the Plan or the
Supplement, shall be construed as giving any person any right to remain in the
employ of the Company or an Affiliate or, except as provided in the Plan and the
Supplement, the right to any payment or benefit. Nothing in the Plan or the
Supplement shall affect the right of the Company or an Affiliate to terminate a
person’s employment at any time, with or without cause.

 

(d)      Assignment or Alienation of Benefits.

 

(i)            General Rule. Except as expressly provided in the Supplement, the
benefits payable under the Plan or the Supplement shall not be subject to
assignment or alienation, and any attempt to do so shall be void.

 

(ii)           Domestic Relations Orders. Notwithstanding any other provision of
the Supplement, all or a portion of a Participant’s Account may be paid to
another person as specified in a domestic relations order that the Committee
determines is a Qualified Domestic Relations Order. For this purpose, a
“Qualified Domestic Relations Order” means a judgment, decree, or order
(including the approval of a property settlement agreement) that:

 

(A)          is issued pursuant to a State’s domestic relations law;

 

(B)           relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant; and

 

(C)           creates or recognizes the existence of an alternate payee’s right
to, or assigns to the alternate payee the right to, receive all or a portion of
the Participant’s benefits under the Supplement;

 

The Committee shall determine in its sole and absolute discretion whether any
document received by it is a Qualified Domestic Relations Order. In making this
determination, the Committee may consider the rules applicable to “domestic
relations orders” under Code Section 414(p) and Section 206(d) of ERISA, and
other rules and procedures it deems relevant. If an order is determined to be a
Qualified Domestic Relations Order, the amount to which the alternate payee is
entitled under the Qualified Domestic Relations Order shall be paid in a single
lump-sum payment as soon as practicable after the determination.

 

(e)       Governing Law. To the extent not preempted by federal law, this
Supplement shall be interpreted and construed in accordance with the laws of the
State of Ohio (determined without regard to choice of laws principles).

 

9

--------------------------------------------------------------------------------


 

IT WITNESS WHEREOF, The Kroger Co. has caused this Deferred Compensation
Supplement to The Kroger Co. 2006 Long-Term Bonus Plan to be executed as of the
5th day of July, 2007.

 

 

THE KROGER CO.

 

 

 

 

 

By:

/s/ Paul Heldman

 

 

 

Title: Executive Vice President, Secretary

 

and General Counsel

 

10

--------------------------------------------------------------------------------


 

ALTERNATIVE REPORTING AND DISCLOSURE STATEMENT
FOR PENSION PLANS FOR CERTAIN SELECTED EMPLOYEES

 

To the Secretary of Labor:

 

In compliance with the requirements of the alternative method of reporting and
disclosure under Part 1 of Title I of the Employee Retirement Income Security
Act of 1974 for unfunded or insured pension plans for a select group of
management or highly compensated employees, specified in Department of Labor
Regulations, 29 C.F.R. §2520.104-23, the following information is provided by
the undersigned employer.

 

Name and Address of Employer:

The Kroger Co.

1014 Vine Street

 

Cincinnati, Ohio 45202-1141

 

 

 

Employer Identification Number:

31-0345740

 

The Employer maintains a plan (or plans) primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

Number of Plans and

Participants in Each

Plan:

      Plan covering                      Employees (or

 

Plans covering                        and

 

           Employees, respectively.)

 

 

 

Dated                                                       , 20    .

 

 

THE KROGER CO.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

This form should be mailed to:

 

Top Hat Plan Exemption

Employee Benefits Security Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue, NW

Washington, DC 20210

 

(Send certified mail to evidence filing requirement satisfied)

 

11

--------------------------------------------------------------------------------


 

DEFERRAL AGREEMENT FOR THE PHASE-IN PERIOD

 

THIS FORM APPLIES ONLY TO DEFERRALS MADE WITH RESPECT TO LONG-TERM BONUSES THAT
MAY BECOME PAYABLE UNDER THE 2006 LONG-TERM BONUS PLAN FOR THE PHASE-IN PERIOD

 

PARTICIPANT:

 

 

DATE OF BIRTH:

 

 

SOCIAL SECURITY NO.:

 

 

CURRENT ADDRESS:

 

 

 

 

DEFERRAL ELECTION FOR PHASE-IN PERIOD (FISCAL YEARS 2006-2007)

 

The Long-Term Bonus that may become payable to you under The Kroger Co. 2006
Long-Term Bonus Plan (the “Plan”) for the Phase-In Period, which includes the
Company’s 2006-2007 Fiscal Years, may be deferred under the Deferred
Compensation Supplement to the Plan (the “Supplement”), provided the Company
receives your properly completed Deferral Agreement for the Phase-In Period no
later than six months prior to the end of the Phase-In Period.

 

o      I elect to defer all or a portion of the Long-Term Bonus that may become
payable to me under the Plan for the Phase-In Period, as designated below. I
understand that this deferral election is irrevocable, and is subject to all of
the terms of the Plan and Supplement.

 

DEFERRAL AMOUNT:

 

 

 

                               %

(enter percentage of Long-Term Bonus to be deferred)

 

PAYMENT ELECTION FOR AMOUNTS DEFERRED FOR THE PHASE-IN PERIOD

 

I elect to have the amount of my Long-Term Bonus deferred for the Phase-In
Period (Fiscal Years 2006-2007), and earnings on such amounts, paid as follows:

 

o                        Immediate Lump Sum Payment.  Lump sum payment after the
first day of the calendar quarter that occurs six (6) months after my
termination of employment.

 

o                        Deferred (Next Year) Lump Sum Payment.  Lump sum
payment after the later of (i) the first day of the calendar year following my
termination of employment or (ii) six (6) months after my termination of
employment.

 

o                        Immediate (Next Quarter) Installment Payments. 
Quarterly installment payments of                          payments [specify
number of payments - no less than four (4) and no more than forty (40)]
commencing after the first day of the calendar quarter that occurs six
(6) months after my termination of employment.

 

o                        Deferred (Retirement Age) Installment Payments. 
Quarterly installment payments of                          payments [specify
number of payments - no less than four (4) and no more than forty (40)]
commencing after the first day of the calendar quarter that occurs six
(6) months following the later of (i) my termination of employment or (ii) my
                     birthday [specify birthday for which payments shall
commence].

 

DESIGNATION OF BENEFICIARY

 

Pursuant to the Supplement to the Plan, I designate the following person(s) to
receive payment of the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) for the Phase-In Period in the event of my
death prior to complete distribution of such amounts.  I understand that if I do
not have a valid Designation of Beneficiary on file, the amounts credited to my
Account that are attributable to deferrals (and earnings on such deferrals) for
the Phase-In Period shall be distributed to the executor or administrator of my
estate.

 

12

--------------------------------------------------------------------------------


 

Beneficiary(ies)

 

Percentage of Death Benefit:

 

 

 

 

                           %

 

 

 

 

                           %

 

 

 

 

                           %

 

TOTAL:

 

                           % (must equal 100%)

 

 

Please attach any contingent Designated Beneficiary provisions.

 

PAYMENT TO DESIGNATED BENEFICIARY

 

I elect to have the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) for the Phase-In Period that are unpaid as of
the date of my death, paid to my Designated Beneficiary as follows:

 

o                 Immediate (Next Quarter) Lump Sum Payment.  Lump sum payment
after the first day of the calendar quarter following the date of my death.

 

o                 Deferred (Next Year) Lump Sum Payment.  Lump sum payment after
the first day of the calendar year following the date of my death.

 

o                 Immediate (Next Quarter) Installment Payments.  Quarterly
installment payments of                          payments [specify number of
payments - no less than four (4) and no more than forty (40)] commencing after
the first day of the calendar quarter following the date of my death.

 

13

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACKNOWLEDGEMENTS

 

I acknowledge that I have received a copy of the Plan and Supplement, and agree
that the deferral of any portion of my Long-Term Bonus that may become payable
to me under the Plan for the Phase-In Period is subject to the terms and
conditions of the Plan and Supplement.

 

 

 

Participant’s Signature

 

 

 

 

 

Participant’s Name (Printed)

 

 

 

 

 

Date

 

 

 

 

Committee

 

 

 

By:

2006 Long-Term Bonus Plan

 

Deferred Compensation Supplement

 

Deferral Agreement (Phase-In Period)

Date:

 

 

 

14

--------------------------------------------------------------------------------


 

DEFERRAL AGREEMENT FOR THE TERM PERIOD

 

THIS FORM APPLIES ONLY TO DEFERRALS MADE WITH RESPECT TO LONG-TERM BONUSES THAT
MAY BECOME PAYABLE UNDER THE 2006 LONG-TERM BONUS PLAN FOR THE TERM PERIOD

 

PARTICIPANT:

 

 

 

DATE OF BIRTH:

 

 

 

SOCIAL SECURITY NO.:

 

 

 

CURRENT ADDRESS:

 

 

 

 

 

DEFERRAL ELECTION FOR THE TERM PERIOD (FISCAL YEARS 2006-2009)

 

The Long-Term Bonus that may become payable to you under The Kroger Co. 2006
Long-Term Bonus Plan (the “Plan”) for the Term Period, which includes the
Company’s 2006-2009 Fiscal Years, may be deferred under the Deferred
Compensation Supplement to the Plan (the “Supplement”), provided the Company
receives your properly completed Deferral Agreement for the Term Period no later
than six months prior to the end of the Term Period.

 

o      I elect to defer all or a portion of the Long-Term Bonus that may become
payable to me under the Plan for the Term Period, as designated below. I
understand that this deferral election is irrevocable, and is subject to all of
the terms of the Plan and Supplement.

 

DEFERRAL AMOUNT:

 

 

 

                         %

(enter percentage of Long-Term Bonus to be deferred)

 

PAYMENT ELECTION FOR AMOUNTS DEFERRED FOR THE TERM PERIOD

 

I elect to have the amount of my Long-Term Bonus deferred for the Term Period
(Fiscal Years 2006-2009), and earnings on such amounts, paid as follows:

 

o      Immediate Lump Sum Payment.  Lump sum payment after the first day of the
calendar quarter that occurs six (6) months after my termination of employment.

 

o      Deferred (Next Year) Lump Sum Payment.  Lump sum payment after the later
of (i) the first day of the calendar year following my termination of employment
or (ii) six (6) months after my termination of employment.

 

o      Immediate (Next Quarter) Installment Payments.  Quarterly installment
payments of                          payments [specify number of payments - no
less than four (4) and no more than forty (40)] commencing after the first day
of the calendar quarter that occurs six (6) months after my termination of
employment.

 

o      Deferred (Retirement Age) Installment Payments.  Quarterly installment
payments of                          payments [specify number of payments - no
less than four (4) and no more than forty (40)] commencing after the first day
of the calendar quarter that occurs six (6) months following the later of (i) my
termination of employment or (ii) my                      birthday [specify
birthday for which payments shall commence].

 

15

--------------------------------------------------------------------------------


 

DESIGNATION OF BENEFICIARY

 

Pursuant to the Supplement to the Plan, I designate the following person(s) to
receive payment of the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) for the Term Period in the event of my death
prior to complete distribution of such amounts.  I understand that if I do not
have a valid Designation of Beneficiary on file, the amounts credited to my
Account that are attributable to deferrals (and earnings on such deferrals) for
the Term Period shall be distributed to the executor or administrator of my
estate.

 

Beneficiary(ies)

 

Percentage of Death Benefit:

 

 

 

 

 

%

 

 

 

 

 

%

 

 

 

 

 

%

 

TOTAL:

 

 

 

% (must equal 100%)

 

 

Please attach any contingent Designated Beneficiary provisions.

 

16

--------------------------------------------------------------------------------


 

PAYMENT TO DESIGNATED BENEFICIARY

 

I elect to have the amounts in my Account that are attributable to deferrals
(and earnings on such deferrals) for the Term Period that are unpaid as of the
date of my death, paid to my Designated Beneficiary as follows:

 

o      Immediate (Next Quarter) Lump Sum Payment.  Lump sum payment after the
first day of the calendar quarter following the date of my death.

 

o      Deferred (Next Year) Lump Sum Payment.  Lump sum payment after the first
day of the calendar year following the date of my death.

 

o      Immediate (Next Quarter) Installment Payments.  Quarterly installment
payments of                          payments [specify number of payments - no
less than four (4) and no more than forty (40)] commencing after the first day
of the calendar quarter following the date of my death.

 

PARTICIPANT’S ACKNOWLEDGEMENTS

 

I acknowledge that I have received a copy of the Plan and Supplement, and agree
that the deferral of any portion of my Long-Term Bonus that may become payable
to me under the Plan for the Term Period is subject to the terms and conditions
of the Plan and Supplement.

 

 

 

Participant’s Signature

 

 

 

 

 

Participant’s Name (Printed)

 

 

 

 

 

Date

 

 

 

 

Committee

 

 

 

By:

2006 Long-Term Bonus Plan

 

Deferred Compensation Supplement

 

Deferral Agreement (Term Period)

Date:

 

 

 

17

--------------------------------------------------------------------------------


 

AMENDMENT TO THE

 

KROGER CO. 2006 LONG-TERM BONUS PLAN

 

The Kroger Co. (the “Company”) maintains The Kroger Co. 2006 Long-Term Bonus
Plan, effective January 29, 2006 (the “Plan”), for the benefit of its eligible
employees (as defined in Section 2 of the Plan);

 

Pursuant to Section 12 of the Plan, the Company has the power to amend the Plan
at any time.

 

The Company wishes to amends the Deferred Compensation Supplement to the Plan,
effective as of January 1, 2008, as follows:

 

1.     Section 5(i) shall be added to the Deferred Compensation Supplement to
the Plan to read as follows:

 

(i)            Special 2008 Distribution Election Right.  Notwithstanding any of
the provisions of this Section 5, the Committee may, in its discretion and
pursuant to and in accordance with certain transition relief referenced, inter
alia, in Section 3.02 of Internal Revenue Service Notice 2006-79 (as modified by
Notice 2007-86), and by adopting and distributing written forms, notices, or
other written documents, permit any Participant to make, at any time on or after
January 1, 2008 and on or before December 31, 2008, and by filing with the
Committee a writing or form approved or prepared by the Committee, a new
election as to the commencement date of the payments and/or the period over
which payments will be made that will apply to any portion of the amounts
allocated to the Participant’s Account prior to the date of such election (which
amounts shall be referred to, for purposes of this Section 5(i), as the
Participant’s “previously allocated amounts”).

 

(i)            Conditions on 2008 Distribution Election. Notwithstanding the
foregoing: (i) in no event shall any election made under the provisions of this
Section 5(i) be given any effect under the Plan unless the Participant actually
makes such new election on or after January 1, 2008 and on or before
December 31, 2008; and (ii) any election made under the provisions of this
Section 5(i) shall not be given any effect under the Plan to the extent that it
attempts to apply to any portion of the Participant’s previously allocated
amounts that would otherwise be paid during 2008 or attempts to cause any
portion of the Participant’s previously allocated amounts to be paid during
2008.

 

(ii)           Incorporation of 2008 Distribution Election Forms.  Any written
forms, notices, or other written documents adopted and distributed by the
Committee under the terms of this Section 5(i) shall be deemed to be
incorporated into this Plan and an amendment to the Deferred Compensation
Supplement to this Plan.

 

2.     In all other respects, the Plan remains in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
signed as of the 11th day of December, 2008.

 

 

THE KROGER CO.

 

 

 

 

 

By:

/s/ Paul Heldman

 

 

 

 

Title:

Executive Vice President

 

18

--------------------------------------------------------------------------------